DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the RCE filed on 07/14/2022.
Claims 1, 15 and 29-30 have been amended.
Claims 1-30 have been examined and rejected based on new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 14-18, 20-22 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Li (WO2020/164027A1) in view of Kim (US20180041936A1), in view of Gao (US 20200028547 A1).
Regarding Claim 1, Li discloses a method for wireless communication by a user equipment (UE) (see FIG. 2, process 200 for beam selection of multiTRP), comprising: 
determining at least a first beam combination for at least a first transmission reception point (TRP) and a second TRP (see para 71, the terminal device may determine the beam qualities of the first set of candidate beams and the second set of candidate beams and determine target combined beam based on the beam qualities);
transmitting an indication of the first beam combination to at least one of the first TRP or the second TRP (see para 71, the terminal device may determine a plurality of the combined beams by combining the first set of candidate beams with the second set of candidate beams and measure the beam qualities of the plurality of the combined beams. The terminal device may further determine the target combined beam based on the results of the beam quality measurements. The beam quality of the target combined beam may, for example, exceed a threshold quality. The target combined beam may indicate a first target beam from the first set of candidate beams and a second target beam from the second set of candidate beams); 
receiving, based on the indication, configuration information indicating a second beam combination and communicating with at least the first TRP and the second TRP based on the second beam combination (Examiners Note: Using BRI consistent with the specification, this limitation has been interpreted as – receiving from a TRP a beam combination for the UE to communicate in multi TRP scenario. Based on this interpretation, see para 75-77, the network device 120-1 may also determine a combined beam (receiving a single beam combination signaling is not depicted in FIG. 2) combined from a corresponding beam associated with the terminal device and a corresponding beam associated with the network device 120-2 based on an uplink reference signal from the terminal device 110 and the backhaul from the network device 120-2, respectively).
Li discloses receiving a beam combination from one of the TRP, but does not disclose the first TRP or the second TRP is discovered by the UE
Kim discloses this limitation: see para 393-394, if the measurement result is less than a predetermined level, the terminal finds a new combination of optimal TX Beam and RX Beam and perform the Rx Beam sweeping to determine a new DL Tx Beam and DL Rx Beam. That is, the base station may transmit the reference signal while changing the RX Beams … The terminal measures reference signals from all TX Beams of the terminal … if any combination of beams does not satisfy the above conditions (threshold quality, see para 393), the terminal may search for other base stations or a TRP signal to find an appropriate combination of beams of the appropriate base station.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Li, so that the UE measures reference signals from all TX Beams of the terminal and detects other base stations as taught by Kim, so as to find the most optimal beam (see Kim, para 394), and also based on the KSR rationale F - Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.
Li in view of Kim does not disclose details regarding: the indication indicates the first beam combination is recommended or 
In the same field of endeavor, Gao discloses this limitation: see para 118, the terminal selects a combination of downlink transmitting beams according to the information about the sets of reference signals, where the combination of downlink transmitting beams selected by the terminal is a combination of downlink transmitting beams recommended by the terminal for the base station to use.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Li and Kim, so that the UE recommends a beam combination to the base station base stations as taught by Gao, to enable the terminal and the base station to obtain more accurate beam combination information and support multi-beam transmission (see Gao, Abstract)

Regarding Claims 2, 16, Li discloses: the first beam combination and the second beam combination are the same (see para 64, the first RS transmitted from the network device 120-1 and the second RS transmitted from the network device 120-2 may be same as each other. That is, the network device 120-1 and 120-2 may transmit a combined beam coordinately at a time and traverse all combined beams in several time periods by beam sweeping).

Regarding Claims 3, 17, Li discloses: determining the first beam combination comprises: performing first measurements on a first set of reference signals transmitted by the first TRP via a first set of transmission beams; and performing second measurements on a second set of reference signals transmitted by the second TRP via a second set of transmission beams (see para 68, If the terminal device receives the first set of candidate beams and the second set of candidate beams, the terminal device may determine the beam qualities/i.e. by performing beam measurements, of the first set of candidate beams and the second set of candidate beams and determine a target combined beam based on the beam qualities).

Regarding Claims 4, 18, Li discloses: the first set of reference signals transmitted by the first TRP and the second set of reference signals transmitted by the second TRP comprise channel state information reference signals (CSI-RSs) (see para 63, As shown in FIG. 2, the network device 120-1 may transmit 210 a first reference signal (RS) to the terminal device 110 and the network device 120-2 may transmit a second RS to the terminal device 110. The first and the second RS herein may be referred to the downlink reference signal between the network device 120 and the terminal device 110, for example, a channel state information reference signal (CSI-RS)).

Regarding Claim 6, Li discloses the method of claim 3, wherein: determining the first beam combination comprises selecting, based on the first measurements and the second measurements, a first transmission beam from the first set of transmission beams and a second transmission beam from the second set of transmission beams; and the first beam combination includes the first transmission beam and the second transmission beam (see para 68, If the terminal device receives the first set of candidate beams and the second set of candidate beams, the terminal device may determine the beam qualities/i.e. by performing beam measurements, of the first set of candidate beams and the second set of candidate beams and determine a target combined beam based on the beam qualities. For example, the terminal device 110 may measure the beam qualities of the first set of candidate beams and the second set of candidate beams and determine the target combined beam based on the results of the beam quality measurements. The beam quality of the target combined beam may, for example, exceed a threshold quality. The target combined beam may indicate a first target beam from the first set of candidate beams and a second target beam from the second set of candidate beams).

Regarding Claims 7, 21, Li discloses: the transmitted indication indicates that the first beam combination is recommended by the UE (see para 68, If the terminal device receives the first set of candidate beams and the second set of candidate beams, the terminal device may determine the beam qualities/i.e. recommended by the UE, of the first set of candidate beams and the second set of candidate beams).

Regarding Claim 8, Li discloses the method of claim 6, wherein first measurements and the second measurements are performed one of jointly (see para 75-77, the network device 120-1 may also determine a combined beam (receiving a single beam combination signaling is not depicted in FIG. 2) combined from a corresponding beam associated with the terminal device and a corresponding beam associated with the network device 120-2 based on an uplink reference signal from the terminal device 110 and the backhaul from the network device 120-2, respectively) or 

Regarding Claims 9, 22, Li discloses: the first transmission beam and the second transmission beam are selected based on a beam measurement being greater than a threshold (see para 71, the terminal device may determine a plurality of the combined beams by combining the first set of candidate beams with the second set of candidate beams and measure the beam qualities of the plurality of the combined beams. The terminal device may further determine the target combined beam based on the results of the beam quality measurements. The beam quality of the target combined beam may, for example, exceed a threshold quality. The target combined beam may indicate a first target beam from the first set of candidate beams and a second target beam from the second set of candidate beams); 

Regarding Claims 14, 28, Li discloses: first beam combination comprises one of downlink transmission beams or uplink transmission beams (see para 57, a "BPL" may be used for a downlink (DL) and uplink (UL) control/data channel transmission between a network device and a terminal device).

Regarding Claim 15, Li discloses a method for wireless communication by a base station (see FIG. 10, para 130, the device 1000 may be provided to implement the network device 120 as shown in FIG. 1), comprising: 
receiving an indication of a first beam combination from a user equipment (UE) (see para 72, the terminal device may generate an indication indicating an identity of the first target beam, an identity of the second target beam and an identity of the terminal device 110 and transmit 225 the indication to the network device 120-1);
determining, based on the received indication, a second beam combination for the UE to use to communicate; and transmitting configuration information indicating the second beam combination to the UE (Examiners Note: Using BRI consistent with the specification, this limitation has been interpreted as – receiving from a TRP a beam combination for the UE to communicate in multi TRP scenario. Based on this interpretation, see para 75-77, the network device 120-1 may also determine a combined beam (receiving a single beam combination signaling is not depicted in FIG. 2) combined from a corresponding beam associated with the terminal device and a corresponding beam associated with the network device 120-2 based on an uplink reference signal from the terminal device 110 and the backhaul from the network device 120-2, respectively).
Li discloses receiving a beam combination from one of the TRP, but does not disclose: the first beam combination is based on measurements of a set of reference signals transmitted by a first TRP or a second TRP discovered by the UE
Kim discloses this limitation: see para 393-394, if the measurement result is less than a predetermined level, the terminal finds a new combination of optimal TX Beam and RX Beam and perform the Rx Beam sweeping to determine a new DL Tx Beam and DL Rx Beam. That is, the base station may transmit the reference signal while changing the RX Beams … The terminal measures reference signals from all TX Beams of the terminal … if any combination of beams does not satisfy the above conditions (threshold quality, see para 393), the terminal may search for other base stations or a TRP signal to find an appropriate combination of beams of the appropriate base station.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Li, so that the UE measures reference signals from all TX Beams of the terminal and detects other base stations as taught by Kim, so as to find the most optimal beam (see Kim, para 394), and also based on the KSR rationale F - Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.
Li in view of Kim does not disclose details regarding: the indication indicates the first beam combination is recommended or 
In the same field of endeavor, Gao discloses this limitation: see para 118, the terminal selects a combination of downlink transmitting beams according to the information about the sets of reference signals, where the combination of downlink transmitting beams selected by the terminal is a combination of downlink transmitting beams recommended by the terminal for the base station to use.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Li and Kim, so that the UE recommends a beam combination to the base station base stations as taught by Gao, to enable the terminal and the base station to obtain more accurate beam combination information and support multi-beam transmission (see Gao, Abstract)

Regarding Claim 20, Li discloses the method of claim 17, wherein the first beam combination comprises, based on the first measurements and the second measurements, a first transmission beam selected from the first set of transmission beams and a second transmission beam selected from the second set of transmission beams (see para 68, If the terminal device receives the first set of candidate beams and the second set of candidate beams, the terminal device may determine the beam qualities/i.e. by performing beam measurements, of the first set of candidate beams and the second set of candidate beams and determine a target combined beam based on the beam qualities. For example, the terminal device 110 may measure the beam qualities of the first set of candidate beams and the second set of candidate beams and determine the target combined beam based on the results of the beam quality measurements. The beam quality of the target combined beam may, for example, exceed a threshold quality. The target combined beam may indicate a first target beam from the first set of candidate beams and a second target beam from the second set of candidate beams).

Regarding Claim 29, Li discloses an apparatus for wireless communication by a user equipment (UE) (see FIG. 10, para 130, to implement a terminal device), comprising: 
at least one processor (see FIG. 10, para 130, processor 1010) configured to: 
determine at least a first beam combination for at least a first transmission reception point (TRP) and a second TRP (see para 71, the terminal device may determine the beam qualities of the first set of candidate beams and the second set of candidate beams and determine target combined beam based on the beam qualities);
transmit an indication of the first beam combination to at least one of the first TRP or the second TRP (see para 71, the terminal device may determine a plurality of the combined beams by combining the first set of candidate beams with the second set of candidate beams and measure the beam qualities of the plurality of the combined beams. The terminal device may further determine the target combined beam based on the results of the beam quality measurements. The beam quality of the target combined beam may, for example, exceed a threshold quality. The target combined beam may indicate a first target beam from the first set of candidate beams and a second target beam from the second set of candidate beams); 
receive, based on the indication, configuration information indicating a second beam combination communicate with at least the first TRP and the second TRP based on the second beam combination (Examiners Note: Using BRI consistent with the specification, this limitation has been interpreted as – receiving from a TRP a beam combination for the UE to communicate in multi TRP scenario. Based on this interpretation, see para 75-77, the network device 120-1 may also determine a combined beam (receiving a single beam combination signaling is not depicted in FIG. 2) combined from a corresponding beam associated with the terminal device and a corresponding beam associated with the network device 120-2 based on an uplink reference signal from the terminal device 110 and the backhaul from the network device 120-2, respectively); and 
a memory coupled with the at least one processor (see FIG. 10, para 130, memories 1020 coupled to processor 1010).
Li discloses receiving a beam combination from one of the TRP, but does not disclose the first TRP or the second TRP is discovered by the UE
Kim discloses this limitation: see para 393-394, if the measurement result is less than a predetermined level, the terminal finds a new combination of optimal TX Beam and RX Beam and perform the Rx Beam sweeping to determine a new DL Tx Beam and DL Rx Beam. That is, the base station may transmit the reference signal while changing the RX Beams … The terminal measures reference signals from all TX Beams of the terminal … if any combination of beams does not satisfy the above conditions (threshold quality, see para 393), the terminal may search for other base stations or a TRP signal to find an appropriate combination of beams of the appropriate base station.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Li, so that the UE measures reference signals from all TX Beams of the terminal and detects other base stations as taught by Kim, so as to find the most optimal beam (see Kim, para 394), and also based on the KSR rationale F - Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.
Li in view of Kim does not disclose details regarding: the indication indicates the first beam combination is recommended or 
In the same field of endeavor, Gao discloses this limitation: see para 118, the terminal selects a combination of downlink transmitting beams according to the information about the sets of reference signals, where the combination of downlink transmitting beams selected by the terminal is a combination of downlink transmitting beams recommended by the terminal for the base station to use.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Li and Kim, so that the UE recommends a beam combination to the base station base stations as taught by Gao, to enable the terminal and the base station to obtain more accurate beam combination information and support multi-beam transmission (see Gao, Abstract)

Regarding Claim 30, Li discloses an apparatus for wireless communication by a base station (BS) (see FIG. 10, para 130, to implement a network device), comprising: 
at least one processor (see FIG. 10, para 130, processor 1010) configured to: 
receive an indication of a first beam combination from a user equipment (UE) (see para 72, the terminal device may generate an indication indicating an identity of the first target beam, an identity of the second target beam and an identity of the terminal device 110 and transmit 225 the indication to the network device 120-1);
determine, based on the received indication, a second beam combination for the UE to use to communicate; and transmit configuration information indicating the second beam combination to the UE (Examiners Note: Using BRI consistent with the specification, this limitation has been interpreted as – receiving from a TRP a beam combination for the UE to communicate in multi TRP scenario. Based on this interpretation, see para 75-77, the network device 120-1 may also determine a combined beam (receiving a single beam combination signaling is not depicted in FIG. 2) combined from a corresponding beam associated with the terminal device and a corresponding beam associated with the network device 120-2 based on an uplink reference signal from the terminal device 110 and the backhaul from the network device 120-2, respectively).
Li discloses receiving a beam combination from one of the TRP, but does not disclose: the first beam combination is based on measurements of a set of reference signals transmitted by a first TRP or a second TRP discovered by the UE
Kim discloses this limitation: see para 393-394, if the measurement result is less than a predetermined level, the terminal finds a new combination of optimal TX Beam and RX Beam and perform the Rx Beam sweeping to determine a new DL Tx Beam and DL Rx Beam. That is, the base station may transmit the reference signal while changing the RX Beams … The terminal measures reference signals from all TX Beams of the terminal … if any combination of beams does not satisfy the above conditions (threshold quality, see para 393), the terminal may search for other base stations or a TRP signal to find an appropriate combination of beams of the appropriate base station.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Li, so that the UE measures reference signals from all TX Beams of the terminal and detects other base stations as taught by Kim, so as to find the most optimal beam (see Kim, para 394), and also based on the KSR rationale F - Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.
Li in view of Kim does not disclose details regarding: the indication indicates the first beam combination is recommended or 
In the same field of endeavor, Gao discloses this limitation: see para 118, the terminal selects a combination of downlink transmitting beams according to the information about the sets of reference signals, where the combination of downlink transmitting beams selected by the terminal is a combination of downlink transmitting beams recommended by the terminal for the base station to use.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Li and Kim, so that the UE recommends a beam combination to the base station base stations as taught by Gao, to enable the terminal and the base station to obtain more accurate beam combination information and support multi-beam transmission (see Gao, Abstract)

Claims 5, 10-12, 19, 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Kim in view of Gao, further in view of Haustein (US20200280377A1).
Regarding Claims 5, 19, Li in view of Kim in view of Gao discloses the first measurements and the second measurements, but does not disclose details regarding: the beam measurements comprise reference signal received power (RSRP) measurements.
Haustein discloses this limitation: see para 181, During the measurement one or more measurement parameters may be measured, for example, a beamformed pattern, i.e., a spatial distribution of beam, parts thereof, e.g., a size or width of a beam or lobe thereof or null of the beam, and/or beam patterns, of a TRP (total radiated power), a RTP (Received total power), …The TRP may be measured based on RSSI (Received Signal Strength Indicator) and/or RSRP (Reference Signal Received Power).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Li, Kim and Gao, so that the beam measurements comprise cross-beam interference as taught by Haustein, for beam measurement reliability and also based on the KSR rational F - Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. 

Regarding Claims 10, 23, Li in view of Kim in view of Gao discloses that the beam measurement includes a combined beam measurement, but does not disclose details regarding: reference signal received power (RSRP) for the first transmission beam and the second transmission beam.
Haustein discloses this limitation: see para 181, During the measurement one or more measurement parameters may be measured, for example, a beamformed pattern, i.e., a spatial distribution of beam, parts thereof, e.g., a size or width of a beam or lobe thereof or null of the beam, and/or beam patterns, of a TRP (total radiated power), a RTP (Received total power), …The TRP may be measured based on RSSI (Received Signal Strength Indicator) and/or RSRP (Reference Signal Received Power).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Li, Kim and Gao, so that the beam measurements comprise cross-beam interference as taught by Haustein, for beam measurement reliability and also based on the KSR rational F - Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. 

Regarding Claims 11, 24, Li in view of Kim in view of Gao discloses that the beam measurement includes a combined beam measurement, but does not disclose details regarding: the beam measurement includes a cross-beam interference associated with the first transmission beam and the second transmission beam.	
Haustein discloses this limitation: see para 336, As illustrated in FIG. 8c, fourth, the apparatus may be requested to form an additional beam/lobe which is possibly directed towards the measurement interface and may thus overlap with the null… measurements such as a crossbeam interference measurement may be performed with the measurement interface, i.e., the influence of the additional beam on the null may be measured.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Li, Kim and Gao, so that the beam measurements comprise cross-beam interference as taught by Haustein, for beam measurement reliability and also based on the KSR rational F - Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. 

Regarding Claims 12, 25, Li discloses: the transmitted indication indicates that the first beam combination is not recommended by the UE (see paras 73-74, If the network device 120-1 receives the indication, the network device 120-1 may forward 230 the indication to the network device 120-2. The network device 120-1 may inform 230 the identity of a beam of the terminal device, which is corresponding to the first target beam and the second target beam/i.e. representing the beam combination is recommended by the network device and not the UE).

Claims 13, 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Kim in view of Gao, further in view of Haustein, and further in view of Deenoo (US20200374960A1).
Regarding Claims 13, 26, Li in view of Haustein discloses: transmitting the beam combination indication, 
Li in view of Kim in view of Gao in view of Haustein does not disclose details regarding: requesting an uplink grant via a scheduling request (SR); receiving the requested uplink grant; and transmitting the indication based on the received uplink grant; or 
In the same field of endeavor, Deenoo discloses this limitation: see para 92-93, The WTRU may be configured with an L1 beam management set for periodical and beam measurement for L1 beam management procedures… The L1 beam management configuration may include, but is not limited to include, any of the following information: CSI type(s) configured to measure and report for the beam (e.g., channel quality index (CQI), precoding matrix indicator (PMI) and/or rank indicator (RI)); a beam link quality metric (e.g., the SNR-based L1 RSCP and/or an energy indicator such as L1-RSSI); a CSI and beam link quality metric measurement configuration; an UL feedback transmission resource configuration (e.g., a physical uplink control channel (PUCCH) configuration or physical uplink shared channel (PUSCH) grant for WTRU feedback); and/or an RS configuration (e.g., a periodic beam-specific CSI-RS for each beam within the L1 beam management set), such that the RS configuration may include frequency and time resource allocation, reference sequence type and index, and/or OCC parameter. In an example, the CSI-RS configuration for the beam link monitoring set may be different than for the PDCCH monitoring set. The L1 beam management set may overlap or include the PDCCH monitoring beam set and/or beam link monitoring set.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Li, Kim, Gao and Haustein, so that the beam measurement indication/configuration comprises uplink grant as taught by Deenoo, so as to use the uplink grant to provide a feedback to the gNB, so that the gNB may select resources from the pool of recovery resources for the WTRU (see Deenoo, para 122).

Regarding Claim 27, Li in view of Haustein, does not disclose details regarding: transmitting a request for the first beam combination; and receiving the indication in response to the transmitted request.
In the same field of endeavor, Deenoo discloses this limitation: 
transmitting a request for the first beam combination and receiving the indication in response to the transmitted request (Examiners Note: Using BRI consistent with the specification para 117, this limitation has been interpreted to mean: gNB transmits a request to the UE for beam measurement. Based on this interpretation, see para 92, The WTRU may be configured with an L1 beam management set for periodical and beam measurement for L1 beam management procedures (e.g., for P-1, P-2 and P-3 procedures). If the WTRU is configured with an L1 beam management set, the WTRU may measure and feedback to the gNB CSI and/or L1 beam quality metric for the beams of L1 beam management set. During a P-1 procedure a WTRU may measure different TRP TX beams (e.g., based on periodical beam-specific CRSs) to support selection of TRP TX beams and WTRU RX beams. A WTRU may use a P-2 procedure to further refine TRP TX beam selection by measuring (e.g., periodically or upon request/i.e. representing request from gNB) different TRP TX beams and thereby supporting a possible switch/change between intra-TRP and inter-TRP TX beams. Having selected TRP TX beam, a WTRU may use P-3 procedure to select and change a WTRU RX beam to be used in pair with the selected TRP TX beam).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Li, Kim, Gao and Haustein, so that the gNB requests beam measurement, as taught by Deenoo, so as to select and change a WTRU RX beam to be used in pair with the selected TRP TX beam (see Deenoo, para 92).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA BELUR/Primary Examiner, Art Unit 2472